
	
		II
		112th CONGRESS
		1st Session
		S. 1362
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2011
			Mr. Webb introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To simplify the Trafficking in Persons Report by reducing
		  the number of country categories and ranking countries within each category
		  according to their relative adherence to the minimum standards set forth in
		  section 108 of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
		  7106).
	
	
		1.Short titleThis Act may be cited as the
			 Trafficking in Persons Report
			 Improvement Act of 2011.
		2.Trafficking in Persons
			 ReportSection 110 of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107) is amended—
			(1)by striking subsection (b) and inserting
			 the following:
				
					(b)Annual
				reportNot later than June 1 of each year, the Secretary of State
				shall submit a report to the appropriate congressional committees that
				describes the anti-trafficking efforts of the United States and foreign
				governments according to the minimum standards and criteria set forth in
				section 108, the nature and scope of trafficking in persons in each country,
				and analyzes the trend lines for individual governmental efforts. The report
				shall include—
						(1)a list of
				countries whose governments are in full compliance with the applicable minimum
				standards set forth in section 108, ranked on a single scale according to their
				relative adherence to such standards;
						(2)a list of
				countries whose governments are not in full compliance with such standards,
				ranked on a single scale according to their relative adherence to such
				standards;
						(3)a section
				entitled Exemplary Governments and Practices in the Eradication of
				Trafficking in Persons that highlights—
							(A)effective
				practices and use of innovation and technology in prevention, protection,
				prosecution, and partnerships, including by foreign governments, the private
				sector, and domestic civil society actors; and
							(B)governments that
				have shown exemplary overall efforts to combat trafficking in persons;
							(4)information on
				the measures taken by the United Nations, the Organization for Security and
				Cooperation in Europe, the North Atlantic Treaty Organization, and, as
				appropriate, other multilateral organizations in which the United States
				participates, to prevent the involvement of the organization’s employees,
				contractor personnel, and peacekeeping forces in trafficking in persons or the
				exploitation of victims of trafficking;
						(5)reporting and
				analysis on the emergence or shifting of global patterns in human trafficking,
				including data on the number of victims trafficked to, through, or from major
				source and destination countries, disaggregated by nationality, gender, and
				age, to the extent possible; and
						(6)emerging issues
				in human trafficking.
						;
				and
			(2)in subsection
			 (c)—
				(A)by striking
			 Not less and inserting the following:
					
						(1)In
				generalNot
				fewer
						;
				(B)by striking
			 , on or after January 1, 2003, of an annual report under subsection
			 (b)(1) of this section, or an interim report under subsection (b)(2) of this
			 section, and inserting of an annual report under subsection
			 (b),;
				(C)in subparagraph
			 (B), by striking , as described in subsection (b)(1)(C) of this
			 section; and
				(D)by adding at the
			 end the following:
					
						(2)Significant
				effortsIn determining under paragraph (1)(B) whether the
				government of a country is making significant efforts to bring itself into
				compliance with the minimum standards set forth in section 108, the Secretary
				of State shall consider—
							(A)the extent to
				which the country is a country of origin, transit, or destination for severe
				forms of trafficking;
							(B)the extent of
				noncompliance with the minimum standards by the government and the extent to
				which officials or employees of the government have participated in,
				facilitated, condoned, or are otherwise complicit in severe forms of
				trafficking; and
							(C)what measures are
				reasonable to bring the government into compliance with the minimum standards
				in light of the resources and capabilities of the
				government.
							.
				
